


110 HRES 1171 IH: Congratulating the on-premises sign

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1171
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mr. King of Iowa (for
			 himself and Ms. Herseth Sandlin)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Congratulating the on-premises sign
		  industry for its contributions to the success of small businesses on the
		  occasion of its 62nd Annual International Sign Expo.
	
	
		Whereas safe, creative, and effective on-premises signage
			 has served as a primary catalyst to trade, commerce, and industry in America
			 since the establishment of the Nation;
		Whereas the on-premises sign industry generates thousands
			 of manufacturing jobs that stimulate the economy and support the local, State,
			 and Federal tax bases;
		Whereas the on-premises sign industry in turn sustains the
			 Nation’s vast retail industry by giving countless small businesses across the
			 country an affordable and effective advertising medium through which they can
			 communicate to potential customers about goods and services they offer, direct
			 those customers to their places of business, and reinforce the memory of
			 existing customers about their locations and the nature of their
			 businesses;
		Whereas thousands of manufacturers, users, and suppliers
			 of on-premises signs and sign products attended the 62nd Annual International
			 Sign Expo in Orlando, Florida, from March 26, 2008, through March 29,
			 2008;
		Whereas there were nearly 600 companies at the Expo
			 displaying nearly 2,000 booths of the most advanced and innovative sign
			 products the on-premises sign industry has to offer to nearly 20,000 people
			 from across the Nation and 97 countries across the world; and
		Whereas this unique convergence of signage innovators,
			 customers, and small business owners was a prime opportunity for educating the
			 public about the critical role played by the on-premises sign industry in the
			 Nation’s economy: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 members of the on-premises sign and sign products industry on the occasion of
			 their 62nd Annual International Sign Expo; and
			(2)encourages the
			 on-premises sign industry to continue events such as the Expo to educate the
			 small business community and the general public about the benefits of effective
			 signage.
			
